DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duane M. Byers on April 27, 2022.
The application has been amended as follows:
In claim 1, line 15, delete “an axis” and replace with --the axis--
In claim 1, line 16, delete “an observation” and replace with --the observation--
In claim 1, line 16, delete the third occurrence of “said”
In claim 1, line 17, delete the second occurrence of “said”
In claim 4, line 1, delete “it” and replace with --the system of variation of angle--
In claim 4, line 3, delete “axis of observation” and replace with --observation axis--
In claim 5, line 4, delete “axis of observation” and replace with --observation axis--
In claim 8, line 6, delete “that can”
In claim 8, line 11, delete “comprising” and replace with --comprises--
In claim 8, line 14, delete “an”
In claim 8, line 16, delete “sample”
In claim 8, line 20, delete “an axis” and replace with --the axis--
In claim 8, line 20, delete “an observation” and replace with --the observation--
In claim 11, line 2, delete “axis of observation” and replace with --observation axis--
In claim 12, line 2, delete “a focus” and replace with --the focus--
In claim 13, line 2, delete “a focus” and replace with --the focus--
In claim 13, line 4, after “height of” insert --a profile of--
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose an apparatus for selecting products on the basis of their composition via X-ray fluorescence spectroscopy, comprising an X-ray source that emits an X-ray beam towards a product sample, and a particle detector for receiving an X-ray beam diffused by said product sample and generating a received signal suitable to be analysed to determine a chemical composition of said product sample and select a type of product corresponding to said chemical composition of the product sample, wherein said apparatus comprises a system of variation of angle between the axis of said X-ray beam of said X-ray source and the observation axis of said detector, said system being configured to rotate the axis of said X-ray beam and the observation axis about respective axes of rotation perpendicular to a plane they lie within, as claimed in claim 1.  Claims 2-7 and 12 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a method for selecting products on the basis of their composition via X-ray fluorescence spectroscopy that uses an apparatus for selecting products on the basis of their composition via X-ray fluorescence spectroscopy, comprising rotating said axis of said X-ray beam and said observation axis about respective axes of rotation perpendicular to the plane they lie within by a system of variation of angle between the axis of said X-ray beam of said X-ray source and the observation axis of said detector, comprised in said apparatus, as claimed in claim 8.  Claims 9-11 and 13 are allowed by virtue of their dependency on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



April 27, 2022